internal_revenue_service number release date index number ----------------------------- ------------------------------ -------------------- ---------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-101621-06 date january -------------------------- ----------------------------- -------------------------- ------------------------------------------------------ ------------------------------ -------------------------- ------------------------------------------------------- ------- ---------------------------------- ------------- ------------------- ------------- ------- legend date husband trust wife trust year accounting firm dollar_figurea date dollar_figureb year dear ---------------- ---------------- and subsequent correspondence in which you requested an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make allocations of your generation-skipping_transfer gst tax exemptions the facts and representations submitted are as follows on date husband established trust an irrevocable_trust with gst potential on the same day wife established trust an irrevocable_trust with gst potential this is in response to your authorized representative’s letter dated december plr-101621-06 in year husband funded trust and wife funded trust husband and wife reported the transfers to trust and trust on their form sec_709 united_states gift and generation-skipping_transfer_tax returns for year on the returns which were prepared by accounting firm husband allocated dollar_figurea of his gst_exemption to trust and wife allocated dollar_figurea of her gst_exemption to trust on date husband made a gift of dollar_figureb to trust and wife made a gift of dollar_figureb to trust accounting firm prepared form sec_709 for husband and wife for year the year of the date gifts although the date transactions were reported on the year gift_tax returns no gst allocations were made on the returns husband and wife now request that the service grant an extension of time under sec_301_9100-3 to make allocations of their respective gst exemptions to the date transfers to trust and trust defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2601 imposes a tax on every gst a generation-skipping_transfer is sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_26_2632-1 of the generation-skipping_transfer_tax regulations sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be plr-101621-06 made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2624 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government plr-101621-06 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as previously noted husband and wife previously allocated dollar_figurea of their respective gst exemptions to the year transfers to trust and trust therefore husband is granted an extension of time of sixty days from the date of this letter to allocate his remaining gst_exemption to the date gift to trust and wife is granted an extension of time of sixty days from the date of this letter to allocate her remaining gst_exemption to the date gift to trust the allocations will be effective as of date the allocations should be made on supplemental form sec_709 for year and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each return except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william p o'shea associate chief_counsel passthroughs special industries enclosures copy of letter copy for purposes
